Citation Nr: 1612669	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had periods of active duty service from October 1990 to January 1991, from August 1991 to November 1991, from January 1999 to July 1999 and from September 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board most recently remanded this case for additional development in August 2015.  The Board is satisfied there was substantial compliance with its remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A right knee condition was not noted at the time of the Veteran's April 2005 deployment examination, and there is no clear and unmistakable evidence that a right knee condition pre-existed service.

2.  Resolving reasonable doubt in the Veteran's favor, a current right knee disability, diagnosed as patellofemoral syndrome, is related to service.  


CONCLUSION OF LAW

Service connection is warranted for a right knee disability, characterized as right patellofemoral syndrome.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

 Given the favorable disposition of the claim of service connection for a right knee disability, which is not prejudicial to the Veteran, the Board need not discuss VA's compliance with the VCAA.  The favorable disposition regarding the service connection claim in the decision below has resulted in a full grant of the benefits. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis of Claim 

Service Connection Criteria

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996).

Patellofemoral syndrome is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111.  Clear and unmistakable evidence that the disability both existed prior to service and was not aggravated by service will rebut the presumption of soundness. VAOPGCPREC 3-2003 (July 16, 2003).

The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2015).

Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b) (2015).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service Connection for a Right Knee Disability

The Veteran asserts that her current right knee disability is related to her period of  active service from August 2005 to September 2006. 

As noted, the Veteran had active duty service from August 1991 to November 1991, from January 1999 to July 1999 and from August 2005 to September 2006.

An April 2005 pre-deployment examination reflects a notation of "right knee condition."   The pre-deployment examination did not note a diagnosis of a specific right knee disability.  The notation of a "right knee condition" is recorded history only and does not constitute a clinical finding or diagnosis of a disability at service entrance.  The Board therefore finds that a right knee condition was not noted at entry.  38 U.S.C.A. § 1111.

Because a right knee disability was not noted upon enlistment, in order to rebut the presumption of soundness, it must be shown by clear and unmistakable evidence that a right knee disability clearly and unmistakably preexisted service. VAOPGCPREC 3-2003.  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003); see also Harris v. West, 11 Vet. App. 456, 462 (1998) (holding that physician's unequivocal and uncontradicted opinion regarding the appellant's disability constituted clear and unmistakable evidence that rebutted presumptions of soundness and aggravation).  

The Board concludes that it is not shown by clear and unmistakable evidence that a right knee disability pre-existed the Veteran's period of active duty service from August 2005 to September 2006.  An August 2002 pre-deployment examination reflects that the Veteran denied trick or locked knee.  A March 2004 report of medical examination noted "knee trouble, with an MRI recently performed."  A July 2004 entry in the service treatment records noted that the Veteran was recovering from a knee injury.  The March 2004 and July 2004 entries do not reflect diagnoses of a right knee disability.

VA examiners have opined that a right knee disability did not clearly and unmistakably exist prior to service.  In November 2012, a VA physician opined that there is no clear and unmistakable evidence that any right knee disability existed prior to a qualifying period of active service.  A February 2015 VA examination also found that there is no clear and unmistakable evidence that a right knee disability existed prior to service.   In December 2015, a VA examiner reviewed the claims file and opined that there is no evidence of a diagnosis of patellofemoral syndrome prior to service.  The Board finds that the evidence of record does not meet the standard of clear and unmistakable evidence, and therefore, the presumption of soundness is not rebutted.  The Board therefore finds that a right knee disability did not preexist the Veteran's active service.

Thus, as the presumption of soundness is not rebutted, the issue becomes whether the Veteran's right knee disability was incurred during the Veteran's active service. See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03.

At the Board hearing in January 2011, the Veteran testified that she experienced knee pain after running up and down stairs at work every day and doing training exercises, such as jumping in and out of foxholes and running with gear.  

Service treatment records reflect treatment for right knee pain.  A March 2006 entry noted that the Veteran was seen several times for osteoarthritis of the right knee.  A demobilization examination dated in June 2006 noted bilateral knee pain after arduous training where she was required to wear heavy gear and continually ascend/ descend stairs

Private treatment records dated in May 2007 show that the Veteran was diagnosed with a right medial meniscus tear and underwent partial medial meniscectomy.  

A January 2011 treatment record from a private physician, Dr. C.C., noted the Veteran's report of knee problems.  Dr. C.C. noted that the Veteran reported that her right knee symptoms were exacerbated when she was in Kuwait.  He indicated that intraoperative photographs showed early changes of chondromalacia but relatively good maintenance of joint space.  He stated that there is no doubt that the Veteran has continuing problems.  Dr. C.C. opined that, "the Veteran's military service has to some degree participated in the exacerbation of her problems and probably necessitated surgery."   

The Veteran had a VA examination in November 2011.  The Veteran reported right knee pain since October 2005.  The examiner opined that the Veteran's right knee disability is less likely than not related to service.  The examiner explained that the Veteran has patellofemoral syndrome.  The examiner stated that this is not generally considered a permanent disability but a self-limiting condition responding to conservative treatment.  The examiner stated that it is very common in the civilian population and has many causes, none of which are specific to military service.  The examiner concluded that it is less likely than not caused by service or worsened beyond its natural course by service.  

The Veteran had a VA examination in February 2015.  The examiner opined that there is no clear and unmistakable evidence that a right knee disability existed prior to service.  The examiner noted that the Veteran had patellofemoral syndrome. The examiner stated  that there are no records to confirm this diagnosis prior to service.  The examiner opined that it would require speculation to state whether the condition existed prior to service.  The examiner stated that there is no evidence to support that this condition worsened in service more than if the Veteran had not been in service. 

The Veteran had a VA examination in December 2015.  The examiner stated that, after reviewing the records, there is no evidence that the Veteran had patellofemoral syndrome prior to service.  The examiner reasoned that there is no evidence of treatment prior to the service period.  The examiner opined that the Veteran developed the syndrome in service but stated that this would not cause long-term disability.  The examiner noted that the Veteran's current disability is also patellofemoral syndrome, but this is a common occurrence that likely would have occurred regardless of prior knee pain or conditions.  The examiner opined that there is no evidence to support persistent continued disability from service until the present. 

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current right knee disability was incurred in service.  The Veteran credibly testified that she experienced right knee symptoms in service.  Service treatment records reflect treatment for a right knee disability.  The record includes a positive nexus opinion linking the Veteran's current knee disability to service.  The opinion of the private physician is consistent with the evidence of record and based upon factually accurate information.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04.   Although the VA examinations found no nexus to service, the examiners did not discuss the Veteran's post-service treatment for the right knee, including right knee surgery in May 2007.   For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current right knee disorder is related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 






ORDER

Service connection for a right knee disability, characterized as patellofemoral syndrome, is granted.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


